
	
		I
		112th CONGRESS
		1st Session
		H. R. 2455
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit any requirement of a budgetary offset for
		  emergency disaster assistance during 2011 and 2012.
	
	
		1.Short titleThis Act may be cited as the
			 Humanitarian Aid for Americans
			 Act.
		2.Congressional
			 findingsThe Congress finds
			 the following:
			(1)Presidential
			 emergency declarations trigger aid that protects property, public health, and
			 safety and lessens or averts the threat of an incident becoming a catastrophic
			 event.
			(2)The number of
			 disasters has grown on a bipartisan basis and is a reflection of the weather
			 events of the period: in the 1980s (1980–1989) there were 237 Presidential
			 major disaster declarations; in the 1990s (1990–1999) there were 460
			 Presidential major disaster declarations; and in the 2000s (2000–2009) there
			 were 561 declared disasters, an average of 56 per year during the 2000s.
			(3)In 2011 alone,
			 there have already been 48 major disaster declarations in Texas, Iowa, Indiana,
			 Montana, Vermont, Massachusetts, New York, Alaska, Illinois, Minnesota,
			 Oklahoma, Idaho, North Dakota, South Dakota, Mississippi, Missouri, Tennessee,
			 Kentucky, Arkansas, Georgia, Alabama, North Carolina, California, Hawaii,
			 Wisconsin, Oregon, Washington, New Mexico, Connecticut, New York, Utah, New
			 Jersey, and Maine.
			(4)Historically, the
			 Congress has recognized the importance of retaining flexibility to provide
			 immediate disaster assistance, understanding that limiting its flexibility to
			 respond would impede the ability of the Congress to address constituents’ needs
			 and limit its ability to fund disaster relief, thus forcing State and local
			 governments to face the insurmountable challenges of rebuilding alone.
			(5)Despite this
			 history, some members of the 112th Congress have called for offsets to any
			 emergency aid package.
			(6)Timely disaster
			 aid allows for a humanitarian response and a comprehensive recovery, and should
			 not be slowed while the Congress considers additional cuts to infrastructure,
			 homeland security, Medicare, education, and infant nutrition before responding
			 to an unforeseen disaster.
			(7)For these reasons,
			 this Act allows the Congress to be responsive to its constituents, removing any
			 requirement that emergency disaster funding be offset by spending cuts.
			3.Prohibition of
			 requirement of budgetary offsets for emergency disaster assistance during 2011
			 and 2012Any appropriation
			 during calendar year 2011 or 2012 for disaster assistance pursuant to a
			 declaration by the President of a major disaster or emergency under section 401
			 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5170 or 5191) shall not be counted for any budgetary purpose of
			 title III or IV of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.)
			 or of any rule of the House of Representatives or the Senate, and shall not be
			 required to be accompanied by any budgetary offset.
		
